USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 3/4/2020
The Court retains unfettered discretion whether
or not to afford confidential treatment to any
Confidential Information or information
contained therein submitted to the Court in
connection with any motion, application, or
proceeding that may result in an order and/or
discretion by the Court.

The parties are reminded to comply with the
Court's Individual Rules, including the rules
regarding the submission of sealed and
redacted materials. Any provisions that are
inconsistent with the Court's rules regarding the
submission of sealed and redacted materials are
hereby stricken.

SO ORDERED.

Dated: March 4, 2020
       New York, New York
